EXHIBIT this note does not represent a deposit and is not insured by the federal deposit insurance corporation or any other governmental agency.this note represents an unsecured obligation of summit financial group, inc. this note has not been registered under the securities act of 1933, as amended (the “act”), or registered or qualified under the securities laws of any state, and the holder hereof cannot make any sale, assignment or other transfer of any such note except pursuant to an offering of such note duly registered under the act and registered or qualified under any applicable state securities laws, or under such other circumstances as in the opinion of counsel for or satisfactory to the company shall not, at the time, require registration under the act and/or registration or qualification under any state securities laws. $5,000,000March 30, 2009 SUMMIT
